Citation Nr: 0502473	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic acquired 
psychiatric disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic acquired 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1945 to August 
1946, and from August 1950 to February 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of February, March and June (2nd and 12th) 
1998 rating decisions of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Although the February, March and June 2nd, 1998 RO rating 
decisions found that no new and material evidence had been 
submitted to reopen claims of service connection for 
psychiatric and gastrointestinal disorders, the June 12th, 
1998 RO decision found that new and material evidence had 
been submitted to reopen those claims, and the reopened 
claims were denied on the merits.  

The veteran appealed the above RO denials of claims of 
service connection for psychiatric and gastrointestinal 
disorders, and the Board denied the reopened claims in an 
April 13, 2000 Decision.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (CAVC), and a May 
2001 CAVC Order vacated the April 2000 Board decision, and 
the matter was remanded to the Board for consideration of 
matters raised in that Order.  

In May 2002, the Board remanded the appeal after receiving 
the veteran's request for a hearing before a Veteran's Law 
Judge sitting at the RO (Travel Board hearing), and to comply 
with the CAVC Order of May 2001.  

In July 2003, the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, and a 
transcript of the Travel Board hearing is associated with the 
claims file.  A transcript of the veteran's October 1998 
testimony before a Hearing Officer at the RO is also on file.  
The Board remanded the appeal in February 2004 so as to 
comply with the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), development which was completed later that 
same month.  

The reopened claims of service connection for psychiatric and 
gastrointestinal  disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  

FINDINGS OF FACT

1.  In August 1996 the RO found that no new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for psychiatric and gastrointestinal 
disorders.  

2.  Evidence submitted since the August 1996 RO rating 
decision bears directly and substantially upon the issues at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  

CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1996 rating decision, 
wherein the RO found that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 20.1103 
(2004).  

2.  Evidence submitted since the August 1996 rating decision, 
wherein the RO found that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the August 1996 
rating decision wherein the RO determined that no new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for chronic acquire 
psychiatric and gastrointestinal disorders is reported in 
pertinent part below.

Service medical records from the veteran's first period of 
active duty, from February 1945 to August 1946, show no 
complaints of, or treatment for, psychiatric or 
gastrointestinal disorders.  

Service medical records for the veteran's second period of 
active service show that his enlistment examination was 
negative for any complaints or findings of psychiatric or 
gastrointestinal disorders.  On December 16, 1950, however, 
the veteran was admitted to the hospital for psychiatric 
observation for suspected acute depression, and a chief 
complaint of "stomach trouble."  He reported a history of 
"sea sickness" during his first period of service, and he 
indicated that his current stomach symptoms began shortly 
after his discharge in August 1946.  

Presently, the veteran reported that when he awoke that 
morning and discovered that he was 6 hours absent without 
leave (AOL), he came to the hospital emergency room (ER).  He 
admitted that he had been out the previous night getting 
drunk in Tijuana, Mexico, "so that he could have 'courage' 
to come to the sick bay and report his stomach trouble."  He 
also gave a history of sea sickness and stomach trouble since 
his first period of service, and that he got "very nervous" 
when his stomach knotted up.  The impressions were achalasia 
precipitated by guild, worry and alcoholic gastritis, and 
inadequate personality.  

The veteran was again seen in December 19, 1950 for a nervous 
stomach, and in January 1951 for what was diagnosed as 
inadequate personality disorder.  

In February 1951, a Medical Evaluation Board found that the 
veteran was unfit for service due to inadequate personality, 
which was found to have existed prior to service and not 
aggravated therein.  On his discharge examination in February 
1951, the abdomen was found to be normal, and it was noted 
that he had an inadequate personality disorder.  

Service connection for an inadequate personality disorder was 
denied in a July 1951 rating decision of the RO, notice of 
which was issued that same month.  The RO found that the 
diagnosis was a constitutional or developmental disorder or 
abnormality for which service connection was not authorized 
under VA regulations.  

In a U.S. Civil Service Commission Certificate of Medical 
Examination dated in October 1951, the gastrointestinal 
examination was negative for any abnormalities.  The examiner 
noted a prior history of hospitalization for mental illness, 
specifically at San Diego Naval Hospital from November 1950 
to February 1951.  The examiner also noted no residuals of 
the veteran's prior metal or nervous illness.  

In August 1952, the veteran submitted an Application for 
Hospital Treatment or Domiciliary Care, which includes a 
medical certificate.  The medical certificate indicates a 
history of nervousness, stomach trouble, and a feeling of 
tightness in the upper mid-abdomen, for which he reported he 
was hospitalized in service for 11 weeks.  The diagnosis was 
anxiety state and upper respiratory infection.  

In a letter of July 1955, MCW (initials) MD, diagnoses the 
veteran with catatonic schizophrenia.  

Service connection for a stomach disorder was denied in an 
August 1955 RO rating decision, notice of which was issued 
that same month.  The RO found that no diagnosis of a stomach 
disorder was of record.  The RO also confirmed the prior 
denial of service connection for an inadequate personality 
disorder.  

Service connection for schizophrenia, for VA treatment 
purposes, was denied in a September 1955 decision of the RO, 
notice of which was issued later that same month.  

Treatment summary reports, received in July 1956 from the 
South Carolina State Hospital, show that the veteran was seen 
in August 1955 for schizophrenic reaction, acute 
undifferentiated type.  

In August 1956 the RO denied service connection for 
schizophrenic reaction, acute undifferentiated type, notice 
of which was issued later that same month.  

An August 1956 letter from the South Carolina Mental Health 
Commission shows that the veteran's first psychiatric 
hospital admission, presumably with regard to that state, had 
been in February 1954.  

A VA examination report of June 1957 shows a diagnosis of 
schizophrenic reaction, undifferentiated type, and includes a 
report of Board of Medical Survey, U. S. Naval Hospital, with 
review of the claims file.  

Additional treatment records, all received prior to an August 
1996 RO decision, detailed below, show treatment for 
gastroesophageal reflux disease (GERD) from 1993.  

Evidence associated with the claims file subsequent to the 
August 1996 rating decision wherein the RO found that no new 
and material evidence had been submitted to reopen claims of 
service connection for psychiatric and stomach disorders is 
reported in pertinent part below.  

Medical evidence received in May 1998 includes actual 
treatment records for the veteran's psychiatric 
hospitalization in February 1954 at South Carolina State 
Hospital (treatment summary statements were previously of 
record).  A February 19, 1954 treatment record shows that the 
veteran was held for psychiatric observation from February to 
March, 1954, after reportedly shooting at another person.  

The veteran reported a history of a nervous condition while 
in service.  Upon hospital discharge, no active psychiatric 
diagnosis was found, with notation merely that the veteran 
was "not insane."  

The February 19, 1954 hospital admission record includes 
notation of the veteran's reported history that a lot of 
times he does not know what he is doing, that his mind, 
"goes blank," and that during these times there is some 
kind of "pressure."  He explained that he uses liquor to 
try to relieve this "pressure."  He also explained that he 
had a nervous condition while in the U.S. Navy, that he was 
not treated there at all, and that he, "started drinking so 
it would relieve the pressure..."

VA psychiatric records dated from March 1996 to the present 
show treatment for depression, an anxiety disorder, 
dysthymia, and chronic alcohol abuse, as well as GERD, peptic 
ulcer disease and complaints of continued stomach cramps.  

On VA psychiatric examination of March 2003, the examiner 
noted, "[r]ecords indicate that [the veteran] had numerous 
arrests for drunkenness as a teenager."  [The Board is 
unable to locate any records of such a pre-service history.]  
Notation was made that the veteran had a long history of 
problems with alcohol dependence.  The diagnosis was alcohol 
dependence, with related dementia, and GERD.  

A March 2004 VA special psychiatric examination concluded in 
a pertinent diagnosis of Alcohol dependence.  It was the 
opinion of the examiner that the veteran's disability was 
primarily related to substance abuse and not service-
connected.

A March 2004 VA special gastrointestinal examination 
concluded in diagnoses of schizophrenia/psychiatric illness 
and chronic abdominal pain.  The examiner recorded he did not 
believe that the veteran's gastrointestinal 
disorders/symptoms were related to military service.


Criteria

New and Material Evidence  

The Board initially notes that regardless of the RO's finding 
regarding new and material evidence, the Board is precluded 
from considering the substantive merits of the claims of 
service connection for psychiatric and gastrointestinal 
disorders in the absence of the Board's finding that new and 
material evidence has been submitted to reopen each of those 
claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2004).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's petition 
to reopen claims were filed in February 1998, the new 
criteria do not apply to any of the two claims on appeal.  


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for peptic ulcer disease or psychosis if manifest to 
a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).



The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for chronic acquired 
psychiatric and gastrointestinal disorders has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening his claims of entitlement to service 
connection for chronic acquired psychiatric and 
gastrointestinal disorders.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Materiality & Finality

The Board finds that the private treatment records of the 
South Carolina State Hospital, dated in February 1954 and 
August 1955, and received at the VA RO in May 1998, 
constitute new and material evidence to reopen the claims of 
service connection for psychiatric and gastrointestinal 
disorders.  

The basis of this finding, as detailed below, is that the 
medical evidence suggests that the veteran's current 
diagnosis is in error, and that there might exist a possible 
link between his long documented psychiatric gastrointestinal 
symptoms and his prior military service.  In this way, the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The medical evidence of record at the time of the August 1996 
RO decision indicated that the veteran received treatment for 
a personality disorder in service, and that a schizophrenic 
disorder was not diagnosed until several years after his 
separation from service, without relationship to such prior 
service.  More significantly, the evidence of record in 
August 1996 suggested no connection between the veteran's 
schizophrenia, shown to have been diagnosed in August 1955, 
and his prior military service, including his psychiatric 
observation in service for a personality disorder.  That is, 
the evidence then of record did not suggest any connection 
between the veteran's in-service personality disorder and his 
post-service schizophrenic disorder.  

In contrast, the 1954 and 1955 South Carolina State Hospital 
records, first received at the VA RO in May 1998, tend to 
indicate that the veteran's well-documented alcohol abuse and 
related gastrointestinal distress in service may-possibly-
have been an attempt to self-medicate symptoms of an 
underlying psychiatric disorder, albeit diagnosed as a 
personality disorder in service and only later diagnosed as 
schizophrenic in nature.  

While the evidence is certainly not clear as to the etiology 
of the veteran's psychiatric and gastrointestinal disorders, 
and while the relationship of his alcohol abuse to such 
symptoms remains unascertained, the salient point is that the 
1954 and 1955 medical records tend to paint a new clinical 
picture as to the etiology of the veteran's psychiatric and 
gastrointestinal pathology, warranting reopening the claims 
and suggesting further medical and psychiatric review and 
examination.  

The Board finds that, as to the claims of service connection 
for psychiatric and gastrointestinal disorders, the import of 
the medical evidence is so significant that it must be 
considered in order to fairly decide the reopened claims on 
the merits.  

Accordingly, as the Board finds that new and material 
evidence has been submitted, the claims of entitlement to 
service connection for psychiatric and gastrointestinal 
disorders are reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is granted 
to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired gastrointestinal disorder, the appeal is 
granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Herein above, the Board has reopened the veteran's claims of 
service connection for psychiatric and gastrointestinal 
disorders.  Thus, a remand to the RO for de novo 
consideration of those issues is warranted.  Moreover, as 
noted below, the VCAA and its implementing regulations are 
applicable to the veteran's reopened claims on appeal, and 
additional medical development is indicated so as to comply 
with VCAA's duty to assist provisions.  

VA psychiatric and gastrointestinal examinations should also 
be scheduled to determine the etiology of any psychiatric 
disorders of the veteran, including the relationship between 
his documented alcohol abuse and any psychiatric and/or 
gastrointestinal disorders found to exist on examination-
with reference to the service medical records and the 
February 1954 South Carolina State Hospital treatment records 
and findings.  

Notice of the VCAA of 2000 was issued in a June 2002 RO 
letter to the veteran, and he was afforded VA psychiatric and 
gastrointestinal examinations in March 2004.  However, the VA 
examination reports do not address all the medical issues 
raised by the documented clinical history, to include a 
discussion of the well-documented psychiatric diagnoses of 
schizophrenia and depression, and the relationship, if any, 
between the veteran's alcohol abuse and these well-documented 
diagnoses, including GERD and a long history of a "nervous" 
stomach.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  The necessity for appropriate 
examinations is shown for the proper assessment of the 
veteran's claim. 38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  He should be advised to 
submit all pertinent evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
psychiatric and gastrointestinal 
disorders prior to and since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for VA 
special psychiatric and gastrointestinal 
examinations by a psychiatrist and 
gastrointestinal specialist including on 
a fee basis if necessary, who have not 
previously seen him, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any psychiatric 
and gastrointestinal disorders found 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Any further indicated 
special studies must be conducted.  

The examiners must specifically annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations. 

It is requested that the appropriate VA 
examiners address the following medical 
issues:

Is it at least as likely as not that any 
psychiatric and/or gastrointestinal 
disorder(s) found on examination is/are 
related to service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.   

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical and nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for chronic acquired 
psychiatric and gastrointestinal 
disorders on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in a denial(s).  
38 C.F.R. § 3.655 (2004). 



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


